DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending. Claims 1-18 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 1/13/22 has been considered.  A signed copy is enclosed.

Specification
The use of the term TWEEN, U-PLEX, SECTOR, CLOUD CLONE, and MICRO BCA, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the term “(“VEGF”)” does not need to have both parentheses and quotation marks. Applicant should amend the term to remove the quotation marks.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6, and 12, phrases that reference “using” or “uses” a VEGF protein to determine a VEGF concentration pattern renders the claim indefinite. It is unclear if the “using” is referencing the measurement of the isoforms, or if the isoforms are referenced as standards for the assay. 
In claims 1, 6, and 12, the term “conveys” renders the claim indefinite. The term “convey” is not defined in the specification. The term “convey” can mean “to impart or communicate by statement suggestion, gesture or appearance” or “to transfer or deliver something such as property to another” or “to cause to pass from one place to another.” It is unclear if the conveyance of the claims is referencing a communication step, a transfer step, or some other requirement. It is also possible that the term has different meanings in different parts of the claims. 
In claim 1, the term “determining a normal VEGF isoform concentration pattern” renders the claim indefinite. It is unclear from the language of the claim if the “normal” pattern is the same as the measured test pattern, or if the claim requires measurement of a third pattern to “determine” a separate, normal pattern. If the claim requires separate measurement of a “normal” pattern, the pattern is a relative term, and the specification has not defined what would constitute “normal” measurements for an isoform pattern. 
Claim 6 recites the limitation "the vascular VEGF isoform concentration pattern".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the VEGF isoform pattern".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the reference VEGF isoform pattern".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 11 and 18 recite the use of a “statistically significant sampling.”  There are two issues with this limitation. First, the term “statistically significant” in the claims is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Second, it is unclear how a sampling can be “statistically significant.” Results from a measurement can be statistically significant, but the sampling itself cannot be analyzed with statistics. 
Claim 12 recites the limitation "the VEGF isoform pattern".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the filter paper".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the VEGF isoform pattern".  There is insufficient antecedent basis for this limitation in the claim. 
In claim 12, the term “determining a baseline VEGF isoform concentration pattern” renders the claim indefinite. It is unclear from the language of the claim if the “baseline” pattern is the same as the measured test pattern, or if the claim requires measurement of a third pattern to “determine” a separate, normal pattern. If the claim requires separate measurement of a “baseline” pattern, the pattern is a relative term, and the specification has not defined what would constitute “baseline” measurements for an isoform pattern. 
In claim 18, it is unclear how infants can “exhibit” a “baseline concentration level” of VEGF. Further, it is unclear what the term “baseline” means. It appears that this term is a relative term, and the specification has not defined what would constitute “baseline” measurements for an isoform pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movsas (WO 2017/189867 A1; filed 4/27/17; published 11/2/17) in view of Watkins et al (Experimental Eye Research 116 (2013) 240-246).
The instant claims are directed to a method for determining the levels of VEGF isoforms in premature infants. At least two or three isoforms are measured, including VEGF121, VEGF165, and VEGF189. The levels of the VEGF isoforms are compared to a reference level, and determined to be “normal” or “baseline” when the levels fall within a threshold percentage of the reference. The obtaining of samples can comprise obtaining blood or fecal samples, wherein the blood sample is dried on filter paper. The VEGF can be determined by ELISA. The reference can be drawn from infants within 4 weeks gestational age of the tested infants. 
Movsas teaches a method for monitoring fetal and/or preterm infant development accomplished by using VEGF 121 as a biomarker in bodily fluid levels, to determine whether appropriate angiogenic activity is occurring to allow preterm infant or fetal development to proceed normally (see e.g. abstract, claims 1-2, and entire reference). The method compares the VEGF121 levels in comparable specimen types, including levels of other infants of equivalent gestational ages whose development is proceeding normally (see e.g. paragraph [0019], [0033], [0039], [0049], [0052]). The method is used to determine whether a normal level of angiogenesis is occurring at the developmental age (see e.g. paragraph [0048]-[0055]). The level will be assessed as “normal” or “abnormal” for fetal growth and pregnancy health (see e.g. paragraph [0055]). The sample types include stool (i.e. fecal), plasma, blood, urine, and tear film (see e.g. paragraph [0052]). The measuring can be performed with an ELISA kit (see e.g. paragraph [0049]). The measurement will be performed in both males and females (see e.g. paragraph [0050]). 
Movsas does not teach the measurement of VEGF165 or VEGF189.
	Watkins teaches a method of measuring VEGF120, VEGF164 and VEGF188, which are the mouse equivalents of human VEGF121, VEGF165 and VEGF169 (see e.g. abstract and page 241, left column). Watkins teaches that Müller cells (MC), astrocytes, retinal pigmented epithelial (RPE)
cells, and retinal microvascular endothelial cells (RMEC) are known VEGF producers and, consequently, have the potential to contribute to the vasculogenic and/or angiogenic components of normal
retinal vascular development and/or neovascular pathologies (see e.g. page 241, left column). The study demonstrated that hypoxia induced VEGF isoforms in a cell-specific manner (see e.g. sections 3.1-3.4). This study was conducted to understand the structure/function relationships of the VEGF splice variants and their cell-specific expression profiles to understand development of retinal vasculature and ocular neovascular diseases (see e.g. page 244, right column). Watkins teaches that vitreal and/or retinal VEGF levels are elevated in diseases such as retinopathy of prematurity (see e.g. page 240). The three variants were found to be increased in hypoxic cells compared to normoxic controls (see e.g. abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Movsas to include the measurement of VEGF165 and VEGF189 because each of these isoforms is expressed in a cell-specific manner when cells are hypoxic such as can be found in retinopathy of prematurity (see e.g. abstract). Movsas recognizes that VEGF165 and can contribute to retinopathy of prematurity (see e.g. paragraph [0013]). One of skill in the art would be motivated to measure all isoforms that are sources of hypoxia that can contribute to development of retinopathy, since measurement of only one might miss increases in other variants that could indicate risk of retinopathy development. The expression of the isoforms appears to be cell-type specific, with all of the isoforms being secreted after hypoxic stimulus into medium surrounding the cells (see e.g. abstract of Watkins). All of the different cell types can contribute to development of retinopathy, and therefore one of skill in the art would be motivated to measure all of the isoforms, instead of just VEGF121, since measuring only VEGF121 might not reveal possible VEGF isoform production from a different cell type that could also cause retinopathy. In fact VEGF165 is upregulated in a greater amount than VEGF121 in hypoxic conditions  (see e.g. Watkins abstract). Measuring only VEGF121 could cause a practitioner to miss crucial biomarker information for predicting retinopathy of prematurity that could lead to delayed or ineffective treatment if the patient is only expressing VEGF165 and/or VEGF189, each of which also contribute to disease development. Given the desire of medical professionals to use all available biomarkers to identify disease in premature infants, one of skill in the art would be motivated to make the alterations to the method of Movsas with the additional isoforms of Watkins, with a reasonable expectation of success for identifying risk of retinopathy of prematurity.  It would be expected, absent evidence to the contrary, that measurement of the three isoforms would provide superior prediction of retinopathy development compared to measurement of only one isoform. The advantages of more likely identification of premature infants needing treatment for development of retinopathy provides the motivation to make the aforementioned modification of the method of Movsas. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.       
    
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        10/8/22